LANGTRY, J.
Husband appeals from a dissolution-of-marriage decree, challenging the monthly support requirements against him therein. The marriage is of 30 years’ duration; five children were born of it and are now grown. The wife did not work out of the home. The property acquired was roughly valued at $100,000 and it was fairly evenly divided between them by the decree.
The acquisition of the property was made largely possible by a substantial pension husband receives for World War II wounds. The family’s living came from husband’s full-time work as an electrician, privately at first and then as a civil servant for the government. He is now retired. A stipulated exhibit shows his monthly pension income: electricians’ union, $44; veterans’, $695; civil service, $514.
The court decreed that husband must pay $500 per month for wife’s support, observing that "she is not in the best of health * * * she seems to be emotionally distraught * * We find little or no evidence to support this conclusion. In answer to a question (by the court) about the state of her health, wife simply testified it is "[f]airly good. I have gained some weight.” She is 48 years old, was taking school courses to gain work skills, and was doing volunteer hospital work. The record leaves a strong basis for our inference that wife should be responsible for more than was decreed toward her own support. See analysis in Kitson and Kitson, 17 Or App 648, 523 P2d 575, Sup Ct review denied (1974). On this de novo review we modify the decree by reducing the monthly support payments to $300 per month.
Affirmed as modified. Costs to neither party.